Citation Nr: 9929044	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  97-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability evaluation for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to April 
1954.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1997, 
from the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The objective medical evidence of record indicates a 
professional opinion that the proportion of the veteran's 
back disability attributable to his inservice injury is 
inconsequential.

3.  The veteran's right shoulder injury results in only minor 
disability.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991 and Supp. 1998);38 
C.F.R. § 4.16 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations that govern the granting of TDIU impose a 
high standard that must be satisfied prior to assignment of 
such a benefit by VA.  The provisions of 38 C.F.R. § 3.340(a) 
(1998) stipulate that "[t]otal disability will be considered 
to exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  
(Emphasis added.)  

38 C.F.R. § 4.16(a) (1998) provides that total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disabilities:  Provided (emphasis in the original),  
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.

The Department of Veterans Affairs (VA) will grant, on an 
extraschedular basis, a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).  
In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VA OPGC PREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.

The record in this case indicates that the veteran first 
claimed service connection for a back and right hip disorder 
in June 1955.  Service connection was denied, as no 
disability was found on VA examination.  In November 1962 the 
veteran claimed a non-service connected pension due to 
hemorrhoids.  NSC pension was denied.  He again claimed 
pension benefits in December 1978 due to a foot disorder.  
Pension benefits were again denied.  

Nonservice connected pension benefits were granted by a 
rating decision of August 1990.  At that time the veteran had 
no service connected disabilities.  His nonservice connected 
disabilities included degenerative joint disease of the 
lumbosacral spine with radiation of pain to both legs and 
marked paravertebral spasms, rated as 20 percent disabling; 
status post cartilage surgery of the right knee, rated as 10 
percent disabling; status post anterior cervical fusion, 
rated as 30 percent disabling, status post right hip 
fracture, 10 percent, status post left rotator cuff repair, 
10 percent; and hiatal hernia, 10 percent.  

A rating decision of September 1991 granted service 
connection for low back strain with low back syndrome, rated 
as 20 percent disabling.  A rating decision of August 1995 
increased this evaluation to 40 percent.  A rating decision 
of January 1997 further increased this evaluation to 60 
percent.  Service connection for a right shoulder disorder 
was granted via a rating decision of November 1998.  An 
evaluation of 10 percent was assigned.  

Therefore the veteran's current service connected 
disabilities include low back strain with low back syndrome, 
60 percent disabling; and residuals of a right shoulder 
injury, 10 percent disabling.  His current nonservice 
connected disabilities remain as noted above.

A review of the recent medical evidence of record shows the 
veteran evaluated in November 1995 for his right shoulder 
injury.  Private medical records showed complaints of severe 
pain directly over his acromioclavicular joint.  He had 
palpable spurs beneath the skin.  He had pain on forced 
external and internal rotation with a positive impingement 
sign.  The impression given was rotator cuff damage, possibly 
impingement.  

In December 1995 he underwent a right Neer-Mumford procedure, 
and bursectomy.  Postoperatively he did well.  Private 
records, dated in March 1996, show a normal range of motion.  
Complaints of pain were attributed to atrophy.  Records from 
May 1996 show him doing quite well, with an excellent range 
of motion and no particular spasm.  

The Board notes the veteran's testimony at his personal 
hearing, conducted in May 1997.  He stated that he has a 
seventh grade education.  He stated that he has had 
employment experience driving trucks and climbing steel as a 
construction worker until he fell from the top of a building.  
He stated that he has constant pain which radiates down both 
legs.  He reported that he also worked as a security guard, 
but that most of his experience has been in manual labor.  

The Board referred the veteran's claims folder for an expert 
medical opinion from the Augusta, Georgia, VAMC.  Dr. R. 
Scott Corpe reviewed the veteran's claims folder in detail 
and rendered an opinion regarding the proportion of 
disability attributable to the veteran's inservice back 
injury, which showed no residuals one year after service, and 
that part attributable to his numerous post-service mishaps.

Dr. Scott noted that the veteran served on active duty from 
March 1953 to April 1954.  In June 1953 he was evaluated for 
an injury that he had sustained three weeks prior when at 
Camp Stewart.  He had slipped and fallen while loading a 
boxcar.  He complained of pain in his lower back.  During the 
ensuing examination he made no note of radicular pain going 
down either extremity.  The diagnosis was lumbar sacral back 
strain.  Treatment recommended was tape, heat treatments and 
an X-ray.  He was subsequently seen at sick calls in August 
for diarrhea and no further mention was made regarding his 
back in the medical record.  Service connection for a back 
disorder was denied in June 1955.  No residual back problems 
were found on initial VA examination.  He later entered 
numerous jobs in the 1960's and 1970's as a manual laborer.  
The jobs that he had required construction work, and climbing 
on scaffolding.  Dr. Corpe stated that it would be highly 
unlikely that this veteran could have accomplished this sort 
of work or have been hired for this sort of work if he had a 
lingering back disorder that was connected to his military 
service.  With the subsequent falls and the injuries that he 
sustained leading to surgeries that he had, all after his 
discharge from active duty, it was the opinion of Dr. Corpe 
that the proportion of his disability attributable to his 
inservice back injury would be inconsequential and would be 
completely contributable [sic] to his numerous post service 
accidents and surgeries.

The Board concludes that the veteran's service connected 
shoulder disorder results in no more than minor disability.  
With regard to his service connected back disability, 
although this disorder is currently evaluated as 60 percent 
disabling, the Board finds the expert medical opinion 
rendered by Dr. Corpe to be quite convincing in light of the 
entire record.  It is clear from the record that the veteran 
sustained several serious back injuries during his years of 
construction work after service.  No residuals of his 
inservice back injury were shown shortly after service.  A 
professional opinion has indicated that his inservice back 
injury was inconsequential to his current level of back 
disability, and that his current disability is attributable 
to his post service accidents.  Accordingly, the Board finds 
that the veteran's service connected disabilities do no 
preclude him from gaining or maintaining substantially 
gainful employment.


ORDER

Entitlement to TDIU is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

